I am for affirmance. The law of 1867 simply changes the mode of appointment of "commissioners of taxes and assessments of the city and county of New York," authorizing the governor and senate to make the appointment. The act of 1859 (p. 678) authorized the comptroller of the city of New York to make the appointment of these commissioners. By the act of 1857 (vol. 2, p. 497), *Page 433 
the supervisors of the county of New York were directed to elect these commissioners by ballot. Their general and important duty, under each act, was to regulate the assessable property, as is done by assessors in the country. There is a difference in the detail of the duties, but their general character is the same under each act. In 1850 (p. 188) it was enacted that there should be elected, by the electors of the ward, two assessors for each ward, and the supervisors were directed to appoint three tax commissioners, whose duties were prescribed in sections fifteen to twenty-two, being, generally, to receive, review and correct the assessment rolls, and deliver the same to the supervisors. Previously to this time, the duties of assessors were substantially as provided in the Revised Statutes; the act of 1830 providing for a meeting of all the ward assessors, for the purpose of equalizing the taxes. In effect, the legislature have divided the duties of assessors, as they existed in 1846, and have given an important part of them to commissioners of taxes and assessments. The assessors are elected by the city and county authorities, or divisions of them; and, under article ten, section two, these commissioners must be elected in the same manner. (People v. Draper, 15 N.Y. 532; People v.Pinckney, 32 id. 381; Warner v. The People, ex rel. Jonnet,
2 Denio, 272.) The present law is in violation of this principle.
Judgment affirmed. *Page 434